DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,8,11-16,20,23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3,8,11,13-15,20,23,25-26 are rejected under 35 U.S.C. 102a(1) as being anticipated by Choudhury et al. (US Pat. 8,681,627).
In claims 1,13 Choudhury et al. discloses a method implemented by a network device in a wireless communication network, the network device communicatively connected to at least a terminal device in the wireless communication network (see fig.3; col.15; lines 45-57; fig.1; col.4; lines 20-33; transmission from a UE 304 to an eNodeB 302), the method comprises:
determining a corresponding configuration for simultaneous PUCCH and PUSCH
transmission based on information associated with the terminal device, wherein information associated with the terminal device comprises a carrier used by the terminal device (see fig.3; col.15; lines 45-58; col.7; lines 55-67; the UE 304 simultaneously transmits PUCCH symbols 324 and PUSCH symbols 355 to the eNodeB 302. In col.10; lines 15-20; depending on capabilities of the UE, one or more component carriers may be configured), 
wherein the corresponding configuration for simultaneous PUCCH and PUSCH transmission based on information associated with the terminal device configures simultaneous PUCCH and PUSCH transmission for said carrier (see col.10; lines 4-7 and col.9; lines 12-16; the Ue may simultaneously transmit one or multiple component carriers via RRC connection with the network (corresponding configuration) depending the capabilities of the UE), and 
wherein when different services of the terminal device use different carriers, simultaneous PUCCH and PUSCH transmission is enabled for one of the different carriers
and disabled for another of the different carriers (see fig.2; col.14; line 25- col.15; line 45; the CSI selection module 257 prioritizes the CSI reports 236 based on its feedback report type 243 (col.3; lines 22-28; different services) by using the RRC signaled by higher layer 18 to select a highest priority CSI report 236 (enable for one of different carriers), and drops other lower CSI reports. The CSI report 236 includes corresponding component carrier arranged in priority order 249 from CC1>CC2>CC3; wherein the UE selects which CSI reports from different component carriers to drop (disable for another component carrier));
transmitting a configuration signaling to the terminal device, wherein the configuration
signaling carries the corresponding configuration for simultaneous PUCCH and PUSCH
transmission and the configuration signaling is to be used to enable or disable simultaneous PUCCH and PUSCH transmission (see fig.1; col.9; line 62 to col.10; line 20; and col.15; lines 35-55; the eNodeB 102 transmits scheduling grant including component carriers to the UE for simultaneously transmitting PUCCH symbol 324 and PUSCH 355 on the selected priority carrier).
In claims 3,15 Choudhury et al. discloses adding an indicator to a signaling structure for simultaneous PUCCH and PUSCH transmission; wherein said indicator is indicative of simultaneous PUCCH and PUSCH transmission for said service of the terminal device ( see col.7; lines 55-67; the use of simultaneous PUCCH and PUSCH  transmission is configured by RRC (adding indicator to a signaling structure) to the UE 104).
In claims 8,20 Choudhury et al. disclose determining the corresponding configuration for
simultaneous PUCCH and PUSCH transmission based on information associated with the terminal device comprises:
configuring simultaneous PUCCH and PUSCH transmission for said bandwidth part (see  col.8; lines 27-35; the resource is allocated for uplink transmission  includes a bandwidth of 12 subcarrier (bandwidth part) in frequency domain).
In claims 2,14 Choudhury et al. discloses the information associated with the
terminal device can be one or more of the information of a service of the terminal device ( see fig.2; col.14; lines 25-50; feedback report type 243), a logical channel or a logical channel group, a PUCCH cell, a PUCCH resource (see fig.3;col.15; lines 54-57; the Ue simultaneously transmits PUCCH symbols 324 and PUSCH symbols 355), a bandwidth part; a frequency (see col.8; lines 23-25; 15 kHz frequency is considered as a subcarrier).
In claim 25, Choudhury et al. discloses the network device comprises:
a processor; and a memory communicatively coupled to the processor (see fig.14; col.32; lines 62-col.33; line 7; eNodeB 1402 includes a processor 1478 coupled to a memory 1486 storing instructions 1479 and adapted to store instructions which, when executed by the processor, cause the network device to perform a method of claim 1.
In claim 26, Choudhury et al. discloses a processor; and a memory communicatively coupled to the processor and adapted to store instructions which, when executed by the processor, cause the terminal device to perform a method of claim 13 (see fig.13; col.32; lines 25-35; the UE 1304 includes a processor 1354 coupled with a memory 1374 storing instructions 1356).
In claims 11,23 Choudhury et al. discloses when different services of the terminal device
use different bandwidth parts, simultaneous PUCCH and PUSCH transmission can be enabled for one of the different bandwidth parts and/or can be disabled for another of the different bandwidth parts (see col.9; lines 5-15; each of carrier has a transmission bandwidth up to 110 resource blocks. In col.15; lines 35-55; the UE selects a carrier to transmit prioritized CSI report 236 based on feedback report type 234; and drops other CSI reports).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4,16,12,24 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhury et al. (US Pat.8,681,627) in view of Kim et al. (US Pub.2016/0329993).
In claims 4,16,12,24 Choudhury et al. does not disclose wherein when information associated with the terminal device is a logical channel or a logical channel group, determining the corresponding configuration for simultaneous PUCCH and PUSCH transmission based on information associated with the terminal comprises:
adding an indicator to a signaling structure for logical channel configuration, wherein
said indicator is indicative of simultaneous PUCCH and PUSCH transmission for the
logical channel or the logical channel group; or
adding a bitmap to a signaling structure for simultaneous PUCCH and PUSCH transmission; wherein said bitmap is used to indicate which logical channel(s) or logical
channel group is configured to use simultaneous PUCCH and PUSCH transmission; or
adding an indicator to a signaling structure for Medial Access Control Element MAC CE;
wherein said indicator is used to indicate which logical channel(s) is configured to use
simultaneous PUCCH and PUSCH transmission.
Based on the use of “or” between limitations, examiner relies on Kim et al. that only needs to teach one of the claimed limitations.
Kim et al. discloses in par[(0084,0086] a Ue 901 is configured through different MAC-CEs having identifiers that identifies logical channel identity to transmit power heading reports to eNB 902 via simultaneous PUCCH and PUSCH (adding an indicator to a signaling structure for Medial Access Control Element MAC CE; wherein said indicator is used to indicate which logical channel(s) is configured to use simultaneous PUCCH and PUSCH transmission). In par[0125], the eNB transmits to the Ue a bitmap using RRC signaling. When the RRC informs the UE of a 4-bit map information such as 1001, the UE receives command through subframes 0,6 (wherein said bitmap is used to indicate which logical channel(s) or logical channel group is configured to use simultaneous PUCCH and PUSCH transmission). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Kim et al. with that of Choudhury et al. to configure a bit in the bitmap to the Ue to identify a logical channel for transmitting uplink PUCCH and PUSCH simultaneously.
In claims 12,24 Choudhury et al. does not disclose wherein size of said bitmap depends
on the number of logical channels configured at maximum for the terminal device. Kim et al. discloses in par[0126] when the eNB desires to configure a particular subframe based on a maximum 9 or 10 bit length map, the eNB transmits/transfers N-bit map corresponding to the maximum length of subframe (wherein size of said bitmap depends on the number of logical channels configured at maximum for the terminal
device). Therefore, it would have been obvious to one skilled in the art before the
effective filing date of the claimed invention to combine the teaching of Kim et al. with
that of Choudhury et al. to determine a bitmap size to the Ue corresponding to the number of logical channels configured for transmitting uplink PUCCH and PUSCH simultaneously.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nangia et al. ( Us Pub.2020/0100194; Power headroom reports for Multiple Uplink carriers).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413